Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and among Michael W. Patrick (“Patrick”) and Carmike Cinemas, Inc. (the
“Company”) and the Company’s former and current employees, partners, members,
managers, supervisors, attorneys, investors, agents, officers, directors, and
affiliates, including parent companies, subsidiaries, employee benefit plans,
and divisions (collectively, with the Company, the “Releasees”).

W I T N E S S E T H

WHEREAS, Patrick was employed with the Company as its Chief Executive Officer
pursuant to an Employment Agreement dated January 31, 2002, as amended
December 31, 2008 (the “Employment Agreement”);

WHEREAS, Patrick has resigned his employment with the Company and all offices he
holds with the Company effective January 19, 2009 (the “Separation Date”);

WHEREAS, Patrick has resigned as Chairman and as a member of the Board of
Directors;

WHEREAS, the Company has agreed to provide Patrick with certain severance
payments and benefits to which he would not otherwise be entitled, as provided
in this Agreement; and

WHEREAS, Patrick and the Releasees want to settle fully and finally all
differences, disputes and potential disputes between them arising out of
Patrick’s employment and termination of employment with the Company, and to
cancel and supersede the Employment Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1.    Consideration. Provided that Patrick satisfies the conditions of this
Agreement (including Sections 5, 6, 7, 8, 9 and 10 below), the Company will
provide Patrick the following consideration (the “Consideration”):

A.    Severance. The Company shall pay to Patrick the gross lump sum of
$5,000,000 (the “Severance”), subject to applicable withholdings and other
amounts required by law to be withheld. The Severance shall become due and
payable six months and one day after Patrick’s “separation from service” (within
the meaning of Section 409A of the Internal Revenue Code — a “Separation from
Service”);

B.    Welfare Benefits. The Company shall continue to maintain health, medical,
dental, and group life coverage for Patrick through January 31, 2012, subject to
the terms and conditions of the Company’s applicable plans, as amended from time
to time. Patrick shall pay 100% of the cost of such coverage, and the Company
shall reimburse Patrick for the Company’s portion of such cost as soon as
practicable after Patrick pays such cost. Should the Company determine that it
cannot continue to provide Patrick with coverage under its applicable plan(s),
the Company shall reimburse Patrick for reasonable premiums actually incurred by
him to purchase comparable coverage;



--------------------------------------------------------------------------------

C.    Death Benefit. Should Patrick die on or before January 31, 2012, the
Company shall pay to Patrick’s surviving spouse (or such other person as Patrick
may designate to the Company in writing) the sum of $850,000, paid in equal
monthly installments over a period of twelve (12) months; and

D.    Perquisites. The Company shall transfer to Patrick the title to the
current Company vehicle used by Patrick as soon as practicable following the
Effective Date, and Patrick shall thereafter be responsible for all costs and
liabilities related to such vehicle. The Company shall further continue to pay
for Patrick’s current club memberships that were paid for by the Company prior
to the Separation Date through December 31, 2009. The Company shall no longer
reimburse Patrick for health, medical or dental expenses incurred by Patrick or
Patrick’s family or dependents that are not otherwise covered by the Company’s
health, medical, or dental plans.

E.    Acknowledgements. Patrick acknowledges and agrees that the Consideration
encompasses and is in lieu of and in full satisfaction of any and all other
payments which Patrick is owed, is potentially owed, or claims to be owed to him
by the Company, or any benefit plan or trust maintained by the Company, whether
arising under the Employment Agreement or otherwise (except for any arising
under the Stock Grant Certificate, the Option Certificate, or the balance under
Patrick’s Deferred Compensation Agreement and Trust Agreement (each as
identified in Section 14 hereof)) as of the Separation Date (as adjusted for
earnings and losses through the date(s) such deferred compensation is
distributed) including, without limitation, any other salary, severance,
benefits, bonuses, deferred compensation, equity compensation, vacation pay,
pay, sick pay or other paid time off. For the avoidance of doubt, there shall be
no deferred compensation contribution by the Company of any sort with respect to
any of the Consideration.

2.    Releases and Covenants Not to Sue.

A.    General Release by Patrick. As a material inducement of the Company to
enter into this Agreement, Patrick hereby irrevocably and unconditionally
releases, acquits, and forever discharges the Releasees from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent, including, but not limited to, any claims for compensatory
damages, special damages, punitive damages, or any other form of compensation
from the Releasees or any of them, or based upon any contract, covenant of good
faith and fair dealing, or any tort, or any federal, state, or other
governmental statute, regulation, ordinance or common law, including, without
limitation claims for unpaid wages, vacation pay, or other fringe benefits;
breach of any covenant of good faith and fair dealing; breach of an express or
implied contract; violation of any other legal, equitable or contractual duty
arising under the laws of any state or locality, or the laws of the United
States, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. § 1981; Executive Order
11246, 30 Fed. Reg. 12319; 42 U.S.C. § 1985(3); the Rehabilitation Act of 1973,
as amended, 29 U.S.C. § 701, et seq.; the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601, et
seq.; the Employment Retirement Income Security Act of 1974, as amended, 29
U.S.C. § 1001, et seq.; the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.;
and the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, et seq., which Patrick
now has, owns or holds, or claims to have, own or hold,

 

- 2 -



--------------------------------------------------------------------------------

which Patrick at any time heretofore had, owned or held, or claimed to have,
against each or any of the Releasees, including claims arising under the
Employment Agreement, or any other agreement or plan whatsoever, whether oral or
written. Patrick represents, acknowledges and agrees that he has been provided
with all leave to which he may have been entitled under the Family and Medical
Leave Act. Patrick hereby covenants and agrees, to the fullest extent permitted
by law, not to sue, file any grievance, complaint or arbitration, commence, or
permit to be commenced or filed, any litigation, administrative charge, or other
proceeding against any of the Releasees as described herein, with respect to any
matter whatsoever, including, but not limited to, any matter arising from or
relating to the terms and conditions of his employment with the Company, the
termination of his employment with the Company, and any other actions taken by
the Company concerning Patrick up to the time of the Effective Date.

B.    Release of Claims under the ADEA. In addition to the foregoing, Patrick
hereby knowingly and voluntarily releases and discharges the Releasees,
collectively, separately and severally, from and for any and all liability,
claims, allegations, and causes of action arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), which he and/or his heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
may have or claim to have against the Releasees. Notwithstanding any other
provision or section of this Agreement, Patrick does not hereby waive any rights
or claims under the ADEA that may arise after the date on which the Agreement is
signed by him.

Patrick hereby acknowledges and represents that (i) he has been given a period
of at least twenty-one (21) days to consider the terms of this Agreement,
(ii) the Company has advised (or hereby advises) Patrick in writing to consult
with an attorney prior to executing this Agreement, and (iii) Patrick has
received valuable and good consideration to which he is otherwise not entitled
in exchange for his execution of this Agreement. Patrick and the Company
acknowledge and agree that any revisions made to this Agreement after it was
initially delivered to Patrick were either not material or were requested by
Patrick, and expressly agree that such changes do not re-start the 21-day
consideration period described above.

The parties hereby acknowledge this Agreement shall not become effective or
enforceable until the eighth (8th) day after it is executed by Patrick (the
“Effective Date”) and that Patrick may revoke this Agreement at any time before
the Effective Date.

In the event Patrick revokes, he shall notify the Company in writing to its
designated agent for this purpose no later than the last day of the revocation
period. Such notice shall be delivered to the Company by national overnight
delivery service such as Federal Express or United Parcel Service, the receipt
of which shall be tracked by the delivery service, and addressed as follows:

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

Attn: General Counsel

C.    General Release by the Company. As a material inducement of Patrick to
enter into this Agreement, the Company hereby irrevocably and unconditionally
releases, acquits, and forever discharges Patrick from any and all charges,
complaints, claims, liabilities, obligations,

 

- 3 -



--------------------------------------------------------------------------------

promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, fixed or contingent, including, but not limited to,
any claims for compensatory damages, special damages, punitive damages, or any
other form of compensation from Patrick, or based upon any contract, covenant of
good faith and fair dealing, or any tort, or any federal, state, or other
governmental statute, regulation, ordinance or common law, including, without
limitation claims asserting violation of any legal, equitable or contractual
duty arising under the laws of any state or locality, or the laws of the United
States, which the Company now has, owns or holds, or claims to have, own or
hold, which the Company at any time heretofore had, owned or held, or claimed to
have, against Patrick. The Company hereby covenants and agrees, to the fullest
extent permitted by law, not to sue, file any grievance, complaint or
arbitration, commence, or permit to be commenced or filed, any litigation,
administrative charge, or other proceeding against Patrick as described herein,
with respect to any matter whatsoever, including, but not limited to, all
actions taken by Patrick concerning the Company up to the time of the Effective
Date.

3.    Denial of Liability or Wrongful Conduct. This Agreement shall not in any
way be construed as an admission by the Company or Patrick that they have acted
wrongfully with respect to each other or any other person, or that the Company
or Patrick have any rights whatsoever against each other.

4.    No Pending Claims. The Company and Patrick represent that they have not
filed, nor assigned to others the right to file, nor are there pending any
complaints, charges or lawsuits against the Releasees or Patrick (as applicable)
with any governmental agency or any court, and that the Company shall not file
against Patrick, and Patrick shall not file any claims against the Releasees
with any governmental agency or any court at any time hereafter for actions
taken up to and including the Effective Date with respect to matters released by
this Agreement. Patrick agrees that he will not seek or be entitled to any
personal or representative monetary recovery in any proceeding of any nature
arising out of any of the matters released above.

5.    Board Memberships. Patrick agrees to immediately resign from the Board of
Directors (and all positions or offices related thereto) effective as of the
Effective Date. Patrick agrees not to accept re-election to the Board for a
period of three (3) years following the Effective Date.

6.    Non-Disparagement. Except as otherwise required by law, Patrick
acknowledges and agrees that he shall not make any statement, written or verbal,
to any person or entity, including in any forum or media, or take any action, in
disparagement of the Company or any of the other Releasees, including, but not
limited to, negative references to the Company’s or a Releasee’s services,
policy, partners, directors, officers, managers, members, or employees, or take
any other action that may disparage the Company or a Releasee to the general
public and/or the Company’s or Releasee’s employees, clients, suppliers, and/or
business partners. Except as otherwise required by law, the Company acknowledges
and agrees that the independent members of its Board of Directors shall not make
any statement, written or verbal, to any person or entity, including in any
forum or media, or take any action, in disparagement of Patrick.

 

- 4 -



--------------------------------------------------------------------------------

7.    Nondisclosure, Non-Competition and Non-Solicitation.

A.    Confidentiality. Patrick agrees to and shall hold in confidence all Trade
Secrets and all Confidential Information (each as defined below) and will not,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
appropriate, or otherwise communicate any Trade Secrets or Confidential
Information to any person or entity, without the prior written consent of the
Company. Patrick’s obligation of non-disclosure as set forth herein with regard
to each item constituting all or any portion of a Trade Secret shall continue
for so long as such item continues to constitute a Trade Secret under applicable
law, and with regard to any Confidential Information, for a period of three
(3) years after the Separation Date.

“Confidential Information” means data or other information relating to the
business of the Company or a Releasee (other than Trade Secrets) that is or has
been disclosed to Patrick or of which Patrick became aware as a consequence of
or through Patrick’s relationship with the Company or a Releasee and which has
value to the Company or a Releasee, is not generally known to the Company’s or
the Releasee’s competitors (as applicable. Confidential Information includes,
without limitation, information in any form or media (including documents,
records, agreements, drafts, and email) regarding the Company’s or a Releasee’s
officers, directors, employees, members, managers, customers or actively sought
prospective customers, investors and investments or actively sought investors
and investments, suppliers, manufacturers, and distributors gained by Patrick as
a result of Patrick’s relationship with the Company or the Releasees (or any of
them) that is not publicly known. Confidential Information shall not include any
data or information that has been voluntarily disclosed to the public by the
Company or a Releasee (except where such public disclosure has been made by
Patrick without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.

“Trade Secrets” means information protectable as a trade secret under applicable
law, including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy. For purposes of
this Agreement, the term Trade Secret shall not include data or information that
has been voluntarily disclosed to the public by the Company or a Releasee
(except where such public disclosure has been made by Patrick without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.

B.    Non-Competition. For twenty-four (24) months from the Separation Date,
Patrick will not, whether as an owner, member, shareholder, partner, employee,
officer, director, consultant, advisor, or independent contractor, provide
senior executive or management services the same or substantially similar to any
such services that Patrick provided to the Company or its parent or subsidiary
entities (as applicable) at any time during the last twenty-four (24) months of
Patrick’s employment with the Company, to or on behalf of any business with
respect to activities that

 

- 5 -



--------------------------------------------------------------------------------

compete or seek to compete with the Company or its affiliates in any Competing
Business in the Territory regardless of where Patrick is physically located. For
purposes of this Agreement, the term “Territory” means the states of Alabama,
Arkansas, Colorado, Delaware, Florida, Georgia, Idaho, Illinois, Indiana, Iowa,
Kansas, Kentucky, Louisiana, Michigan, Minnesota, Missouri, Montana, Nebraska,
New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, South Carolina, South Dakota, Tennessee, Texas, Utah, Virginia,
Washington, West Virginia, Wisconsin, and Wyoming. The term “Competing Business”
means the business of owning and/or operating movie theatres. Patrick
acknowledges and agrees that the Territory identified in this Section 7.B. is
the geographic area in or as to which the Company owns or operates movie
theatres, and that Patrick, as Chief Executive Officer, President and Chairman
of the Company, performed services or had responsibilities for the Company and
its affiliates by being actively engaged as member of the Company’s senior
management team during Patrick’s employment with the Company. The foregoing
restrictions shall not be construed to prohibit the ownership by Patrick of less
than one percent (1%) of any class of securities of any corporation that is
engaged in a Competing Business having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
provided that such ownership represents a passive investment and that neither
Patrick nor any group of persons including Patrick in any way, either directly
or indirectly, manages or exercises control of any such corporation, guarantees
any of its financial obligations, consults with, advises, or otherwise takes any
part in its business, other than exercising Patrick’s rights as a shareholder,
or seeks to do any of the foregoing, that would be inconsistent with this
Section 7.B.

C. Non-Solicitation of Investors, Customers and Vendors.    Patrick covenants
and agrees that, for a period of twenty-four (24) months following the
Separation Date, Patrick will not, directly or indirectly, with respect to any
of the Company’s current investors, customers or vendors with whom Patrick had
material contact during his employment with the Company: (i) solicit, divert,
take away, or attempt to solicit, divert or take away, any such investor,
customer or vendor for the purpose of engaging in a Competing Business, or
(ii) encourage any vendor to cease or reduce its patronage of the Company for
the purpose of engaging in a Competing Business.

D. Non-Solicitation of Employees.    Patrick further covenants and agrees that
for a period of twenty-four (24) months following the Separation Date, Patrick
will not, directly or indirectly, solicit or encourage the solicitation or
hiring of any person who was an employee of the Company at any time during the
twenty four (24) month period immediately preceding the Separation Date, with
whom Patrick had material contact, by any employer other than the Company for
any position as an employee, independent contractor, consultant or otherwise.
The foregoing covenant of Patrick will not apply to: (i) Yvonne Wood, and
(ii) any person after a period of twelve (12) months has elapsed subsequent to
the date on which such person’s employment by the Company has terminated.

E. Acknowledgements.    Patrick acknowledges and agrees that Patrick’s
obligations under this Section 7 are reasonable and necessary to protect the
legitimate business interests of the Company and that any claim or cause of
action by Patrick against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company or
any other adversely affected Releasee of the covenants and promises in this
Section 7.

 

- 6 -



--------------------------------------------------------------------------------

F. Reformation.    In the event that any of the covenants in this Section 7 is
found by a court of competent jurisdiction to be overly broad or otherwise
unenforceable as written, the parties request the court to modify or reform any
such covenant to allow it to be enforced to the maximum extent permitted by law
and to enforce the covenant as so modified or reformed.

8. Cooperation.    Patrick acknowledges and agrees that he will cooperate with
the Company in any pending or future matters, including without limitation any
litigation, investigation, or other dispute, in which Patrick, by virtue of
Patrick’s employment with the Company, has relevant knowledge or information,
without any further compensation other than what is provided in this Agreement.
Patrick further agrees that from the Effective Date through the conclusion of
the Company’s 2009 Annual Meeting of Stockholders, he shall make himself
reasonably available to the Company at the Company’s request to consult on
business issues, without any further compensation other than what is provided in
this Agreement. The services provided by Patrick hereunder shall not exceed 20%
of the average level of services Patrick provided to the Company during the
36-month period ending on the Separation Date, or ten (10) hours per calendar
month, whichever is less.

9. Standstill.    Patrick agrees that for a period of thirty-six (36) months
from the Separation Date, neither Patrick nor any of his affiliates or persons
or entities acting at his direction will, unless specifically invited in writing
by the Board of Directors of the Company, acting by resolution approved by a
majority of all members of the Board, directly or indirectly, in any manner (the
obligations pursuant to this Section 9 being, the “Standstill”):

A. acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire, directly or indirectly, alone or in concert with others, by purchase,
tender offer, exchange offer, through the acquisition or control of another
person or entity, or otherwise, any direct or indirect beneficial interest in
any voting securities or direct or indirect rights, warrants or options to
acquire, or securities convertible into or exchangeable for, any voting
securities of the Company or any of its subsidiaries;

B. make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” (as such term is used in the proxy rules
of the Securities and Exchange Commission promulgated pursuant to Section 14 of
the Exchange Act) of proxies or consents to vote, whether subject to or exempt
from the proxy rules, or seek to advise, encourage or influence in any manner
whatsoever any person or entity with respect to the voting of any voting
securities of the Company or any of its subsidiaries;

C. initiate, propose or “solicit” (as such term is used in the proxy rules of
the Securities and Exchange Commission) stockholders of the Company or any of
its subsidiaries for the approval of stockholder proposals whether made pursuant
to Rule 14a-8 or Rule 14a-4 under the Exchange Act, or otherwise, or cause or
encourage or attempt to cause or encourage others to initiate any such
stockholder proposal; otherwise communicate with the Company’s or its
subsidiaries’ stockholders or others pursuant to Rule 14a-1(1)(2)(iv) under the
Exchange Act in connection with the solicitation of proxies or consents or
matters presented to the Company’s or its subsidiaries’ stockholders;

 

- 7 -



--------------------------------------------------------------------------------

D. form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
the Company or its subsidiaries;

E. acquire, offer to acquire or agree to acquire, directly or indirectly, alone
or in concert with others, by purchase, exchange or otherwise, (i) any of the
assets, tangible and intangible, of the Company or any of its subsidiaries or
(ii) direct or indirect rights, warrants or options to acquire any assets of the
Company or any of its subsidiaries;

F. arrange, or in any way participate, directly or indirectly, in any financing
for the purchase of any voting securities or securities convertible or
exchangeable into or exercisable for any voting securities or assets of the
Company or any of its subsidiaries;

G. otherwise act, alone or in concert with others, to seek to propose to the
Company or any of its subsidiaries or any of their respective stockholders or
make any public statement with respect to any merger, business combination,
consolidation, sale, tender offer, exchange offer, restructuring,
reorganization, dissolution, liquidation, recapitalization or other transaction
involving the Company or any of its subsidiaries;

H. seek, alone or in concert with others, to control, change or influence the
management, Board of Directors or policies of the Company or any of its
subsidiaries, or otherwise seek, alone or in concert with others, election or
appointment to or representation on, or to nominate or propose the nomination of
any candidate to, the Board of Directors of the Company or the removal of any
member of the Board of Directors of the Company, or propose any matter to be
voted upon by the stockholders of the Company or any of its subsidiaries;

I. make any publicly disclosed proposal, public statement, public inquiry or
public disclosure of any intention, plan, or arrangement (whether written or
oral) inconsistent with the foregoing, or make or disclose any request or
proposal to amend, waive or terminate any provision of this Standstill or seek
permission to or make any public announcement with respect to any provision of
the Standstill; or

J. announce an intention to do, or to enter into any arrangement or
understanding with others (whether written or oral) to do, or to finance,
intentionally advise, enable, assist or encourage others to do any of the
actions restricted or prohibited under clauses A through I of this Standstill,
or take any action that might result in the Company having to make a public
announcement regarding any of the matters referred to in clauses A through I of
this Standstill, or otherwise intentionally take, or solicit, or cause or
encourage others to take, any action inconsistent with the foregoing.

K. Patrick further agrees that for a period of eighteen (18) months, he shall
not sell, transfer, or otherwise dispose of any of his current equity interests
in the Company. Thereafter, Patrick shall be permitted to sell, transfer, or
otherwise dispose of such equity interests to the extent not prohibited by law
or any applicable shareholder agreement(s).

10. Return of Company Property.    Patrick agrees to promptly return to the
Company all of the Company’s property, including, but not limited to, keys,
passcards, credit cards, computers

 

- 8 -



--------------------------------------------------------------------------------

and related equipment, cell phones, vendor or customer lists, rolodexes, tapes,
software, computer files, marketing and sales materials, and any other record,
data, document or piece of equipment belonging to the Company. Patrick agrees
not to retain any copies of the Company’s property, including any copies
existing in electronic form, which are in Patrick’s possession or control.
Patrick acknowledges that he has not and will not destroy, delete, or alter any
Company property without the Company’s written consent. Patrick agrees that
within three (3) business days following the Effective Date, he will reimburse
the Company the gross amount of $192,810 for certain expenses incurred by the
Company on Patrick’s behalf while Patrick was employed by the Company.

11. Modification.    No provision of this Agreement may be changed, altered,
modified or waived except in writing signed by Patrick and an authorized
representative of the Company’s Board of Directors, which writing shall
specifically reference this Agreement and the provisions which the parties
intend to waive or modify.

12. Voluntary Agreement/Consultation with Counsel.    Patrick acknowledges the
following: (a) he has read and fully understands the terms of this Agreement;
(b) he has agreed to this Agreement knowingly and voluntarily and was not
subjected to any undue influence in agreeing to its terms; (c) has been (or is
hereby) advised by the Company in writing that he may discuss this Agreement
with his personal attorney, and has had an opportunity to do so; and (d) has
been given a reasonable time (of at least 21 days) to consider whether he should
enter into this Agreement.

13. Attorneys’ Fees and Costs.    If either party brings a claim released or
waived under this Agreement, or breaches any representation contained herein,
such party will pay the attorneys’ fees incurred by the other party (or
Releasee, as applicable) to defend such claim, in addition to any other damages
or relief a court may award.

14. Entire Agreement.    Except as expressly provided herein, this Agreement
constitutes and contains the entire agreement and final understanding concerning
Patrick’s relationship with the Company and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all other agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof (including the Employment Agreement, which
is hereby expressly cancelled and superseded by this Agreement). Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. Notwithstanding
the foregoing, the Indemnification Agreement between Patrick and the Company
dated November 13, 2003, the Stock Grant Certificate between Patrick and the
Company effective April 13, 2007, the Option Certificate between Patrick and the
Company effective April 13, 2007, The Deferred Compensation Agreement between
Patrick and the Company dated April 16, 1990 (as amended effective July 1,
2007), and the Trust Agreement between Patrick and the Company dated April 16,
1990 shall survive in accordance with their respective terms. For further
clarity, each of the foregoing expressly survive and remain in full force and
effect, and do not merge into this Agreement.

15. Applicable Law.    This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Georgia,
notwithstanding its provisions governing choice of law. Patrick acknowledges and
agrees that he was employed by the Company in Georgia.

 

- 9 -



--------------------------------------------------------------------------------

Subject to Section 20 below, any action to enforce any provision of this
Agreement shall be brought exclusively in the appropriate state or federal court
in the State of Georgia.

16. Severability.    The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.

17. Headings and Captions.    The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.

18. Construction.    In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

19. Injunctive Relief/Obligations.    Patrick acknowledges and agrees that the
remedy at law for any breach of Sections 5, 6, 7, 8, 9 or 10 hereof (including
any other terms incorporated by such paragraphs) will be inadequate and that in
the event of such breach, the Company and/or the Releasees will suffer
irreparable damage. Accordingly, in addition to all other remedies available,
the Company and any other adversely affected Releasee will therefore be
entitled, in aid of any arbitration conducted pursuant to Section 20 hereof, to
temporary, preliminary or permanent injunctive relief from a court enjoining
said breach or threatened breach without having to post a bond or other
security. The existence of any claim, demand, action or cause of action of
Patrick against any Releasee shall not constitute a defense to the enforcement
by the Company or any Releasee of any of the covenants or agreements herein.

20. Arbitration.    Except as provided below, any disputes or claims of any kind
or nature, including the arbitrability of claims under this Agreement, between
Patrick and the Company for any reason whatsoever, shall be settled by final and
binding arbitration in Atlanta, Georgia under the Federal Arbitration Act.

Prior to filing a demand for arbitration, the party seeking arbitration shall
serve upon the other party written notice of an intent to arbitrate hereunder
listing the claims to be arbitrated. Thereafter, the parties shall, for a period
of two weeks, first attempt in good faith to resolve any such claim through
informal negotiation. If the claim is not resolved, the arbitration shall be
administered by an arbitration agency mutually agreeable to Patrick and the
Company, before a panel of three arbitrators mutually agreeable to Patrick and
the Company. Should the Company and Patrick be unable to mutually agree upon an
arbitration agency or panel of three arbitrators within four weeks of either
party’s written notice of intent to arbitrate hereunder, or within two weeks
from the time any court or other judicial body orders arbitration, the
arbitration shall be administered by the American Arbitration Association before
a panel of three arbitrators mutually agreeable to Patrick and the Company. If
Patrick and the Company are thereafter unable to agree upon three arbitrators,
the arbitrators shall be selected in accordance with the rules of the American
Arbitration Association.

Upon the request of either party, the arbitrators’ award shall include findings
of fact and conclusions of law. Discovery in the arbitration by or to each party
shall presumptively be limited to

 

- 10 -



--------------------------------------------------------------------------------

five depositions (including experts), twenty-five interrogatories (including
subparts), and thirty document requests (including subparts). In considering the
relevancy, materiality, and admissibility of evidence, the arbitrator shall take
into account, among other things, applicable principles of legal privilege,
including the attorney-client privilege, the work product doctrine, the
self-evaluative privilege, and appropriate protection of the Company’s Trade
Secrets, personnel records, and other Confidential Information or proprietary
information. Any arbitration of any claim by Patrick pursuant to this Agreement
may not be joined or consolidated with any other arbitration(s) by or against
the Company, including through any class arbitration. Notwithstanding any other
provision of this Agreement, the Company may seek temporary, preliminary, or
permanent injunctive relief against Patrick at any time without resort to
arbitration. If any provision of this Section is found to be invalid or
unenforceable, such provision shall be severed or modified as necessary to
permit this Section to be upheld and enforced to the maximum extent permitted by
law.

21. Notice.    All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by registered or certified mail, postage prepaid, return receipt
requested, or sent by overnight courier, addressed as follows:

 

To the Company:   

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

Attn: General Counsel

With a copy to:   

Alan J. Prince, Esq.

King & Spalding, LLP

1180 Peachtree Street

Atlanta, Georgia 30309

To Patrick:   

Mr. Michael W. Patrick

2701 Lynda Lane

Columbus, Georgia 31906

THE PARTIES ATTEST THAT THEY HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THEY MAY
HAVE AGAINST EACH OTHER.

 

/s/ Michael W. Patrick             February 12, 2009                            
Michael W. Patrick             Date CARMIKE CINEMAS, INC.             By:   /s/
S. David Passman, III             February 12, 2009  

S. David Passman, III

Chairman of the Board of Directors

            Date

 

 

- 11 -